Exhibit 99.5 Porta Systems Corp. (Copper Products Division) Financial Statements Three Months Ended March31, 2010 and 2009 Porta Systems Corp. (Copper Products Division) Index Accountants’ Review Report 3 Financial statements for the three months ended March31, 2010 and 2009: Balance sheets 4 Statements of operations and comprehensive loss 5 Statements of divisional capital 6 Statements of cash flows 7 Notes to financial statements 8-19 2 Accountants’ Review Report To the Board of Directors and Stockholders Porta Systems Corp. (Copper Products Division) Syosset, New York We have reviewed the accompanying balance sheets of Porta Systems Corp. (Copper Products Division) as of March31, 2010 and 2009 and the related statements of operations and comprehensive loss, divisional capital and cash flows for the three month periods then ended, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the Company’s management. A review consists principally of inquiries of Company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. BDO USA, LLP August 4, 2010 Melville, New York 3 Porta Systems Corp. (Copper Products Division) Balance Sheets (Unaudited) (In Thousands) March 31, Assets Current: Accounts receivable - trade, less allowance for doubtful accounts of $13 in 2010 and $18 in 2009 $ $ Inventories Prepaid expenses and other current assets Deferred tax assets - Total current assets Property, plant and equipment, less accumulated depreciation and amortization Other assets 69 55 Total Assets $ $ Liabilities and Divisional Capital Current: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Commitments and contingencies Divisional capital Net divisional capital Accumulated other comprehensive loss: Foreign currency translation adjustment ) ) Total Divisional capital Total Liabilities and Divisional Capital $ $ See accountants’ review report and accompanying notes to unaudited financial statements. 4 Porta Systems Corp. (Copper Products Division) Statements of Operations and Comprehensive Loss (Unaudited) (In Thousands) Three Months ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Total operating expenses Operating loss ) ) Income tax provision ) ) Net loss $ ) $ ) Foreign currency translation adjustments ) ) Net comprehensive loss $ ) $ ) See accountants’ review report and accompanying notes to unaudited financial statements. 5 Porta Systems Corp. (Copper Products Division) Statements of Divisional Capital (Unaudited) (In Thousands) Net Divisional Capital Accumulated Other Comprehensive Loss Total Divisional Capital Three Months ended March 31, 2009 Balance, January 1, 2009 $ $ ) $ Net loss ) - ) Foreign currency translation adjustment - ) ) Net advances to Porta Systems Corp. ) - ) Balance, March 31, 2009 $ $ ) $ Three Months ended March 31, 2010 Balance, January 1, 2010 $ $ ) $ Net loss ) - ) Foreign currency translation adjustment - ) ) Net advances from Porta Systems Corp. - Balance, March 31, 2010 $ $ ) $ See accountants’ review report and accompanying notes to unaudited financial statements. 6 Porta Systems Corp. (Copper Products Division) Statements of Cash Flows (Unaudited) (In Thousands) Three Months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization 64 70 Inventory reserves Provision for losses on accounts receivable 2 1 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) 18 Prepaid expenses and other current assets ) ) Deferred tax assets 30 - Accounts payable 29 Accrued expenses and other current liabilities 34 Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net advances from (to) Porta Systems Corp. ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash 26 ) Net change in cash - - Cash and cash equivalents, beginning of year - - Cash and cash equivalents , end of year $
